Citation Nr: 1128742	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, evaluated as noncompensable prior to January 17, 2007, and 10 percent disabling from that date. 

2.  Entitlement to an increased rating for left knee disability, evaluated as noncompensable prior to January 17, 2007, and 10 percent disabling from that date. 

3.  Entitlement to an increased rating for cervical spine disability, evaluated as noncompensable prior to July 25, 2006, and 10 percent disabling from January 17, 2007.  [A total temporary evaluation has been assigned from July 26, 2006 to January 16, 2007].  

4.  Entitlement to an increased rating for lumbar spine disability, evaluated as noncompensable prior to January 17, 2007, and 10 percent disabling from that date.  

5.  Entitlement to an increased rating for right shoulder disability, evaluated as noncompensable prior to January 17, 2007, and 10 percent disabling from that date.  

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for residuals of a total vaginal hysterectomy and anterior and posterior colporrhaphy (vaginal wall repair), to include as secondary to service-connected stress urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2007, and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the November 2006 rating decision, the RO, in pertinent part, granted a temporary total evaluation from July 25, 2006 to October 31, 2006 for a period of convalescence following cervical spine surgery (see 38 C.F.R. § 4.30 (2010)), but denied a compensable rating before and after that time period for cervical spine disability; denied compensable ratings for right and left knee disabilities; denied a compensable rating for a right shoulder disability; denied a compensable rating for a low back disability; and denied service connection for a hysterectomy and vaginal wall repair.  

In the July 2007 rating decision, the RO, in pertinent part, assigned 10 percent evaluations for the Veteran's cervical spine disability and right and left knee disabilities - each effective from January 17, 2007; and denied service connection for bipolar disorder and depression.  The Board notes that although the RO stated in its rating decision that an extension for a total temporary evaluation was denied, the rating sheet indicates that a temporary total evaluation was assigned from July 25, 2006 to January 16, 2007.  

In the March 2008 rating decision, the RO assigned 10 percent evaluations for the Veteran's right shoulder disability and low back disability - each effective from January 17, 2007.  

In November 2008, the Veteran, accompanied by her representative, testified at a hearing before the undersigned Acting Veteran's Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open for 60 days in order to allow the Veteran additional time to submit evidence in connection with the claim.  No additional evidence was submitted within this time period.

In November 2009, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued the denial of the claims (as reflected in an April 2011 supplemental statement of the case (SSOC), and returned the matter to the Board for further appellate consideration.  

The Board notes that the evaluations of the Veteran's service-connected disabilities do not represent the maximum available benefit for these disabilities.  Higher evaluations therefore do not abrogate the pending appeals.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  Prior to January 17, 2007, there were subjective complaints of right knee pain with no evidence of arthritis, recurrent subluxation or lateral instability, or limitation or motion.  

3.  From January 17, 2007, the Veteran's right knee disability was manifested primarily by pain and limitation of motion; there has been no objective evidence of recurrent subluxation or lateral instability or arthritis and, at worst, flexion was limited to 110 degrees.

4.  Prior to January 17, 2007, there were subjective complaints of left knee pain with no evidence of arthritis, recurrent subluxation or lateral instability, or limitation or motion.  

5.  From January 17, 2007, the Veteran's left knee disability has been manifested primarily by pain and limitation of motion; there has been no objective evidence of recurrent subluxation or lateral instability or arthritis and, at worst, flexion was limited to 125 degrees; arthritis was noted on a July 2007 X-ray, but X-rays in March 2007 and March 2010 were normal.

6.  From October 14, 2005 to July 24, 2006, the Veteran's cervical spine disability was manifested primarily by neck pain radiating into her right upper extremity and an X-ray showed cervical spine degenerative disc disease (DDD) and osteoarthritis; however, there was no evidence of forward flexion limited to less than 30 degrees or combined range of motion less than 170 degrees, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no incapacitating episodes of intervertebral disc syndrome (IVDS), and no separately ratable neurologic manifestations.  

7.  From January 17, 2007, the Veteran's cervical spine disability has been manifested primarily by neck pain and limitation of motion; at worst, forward flexion has been limited to 45 degrees and combined range of motion has been limited to 240 degrees but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no incapacitating episodes of IVDS, and no separately ratable neurologic manifestations.  

8.  Prior to January 17, 2007, the Veteran's lumbar spine disability was manifested primarily by low back pain; however, there was forward flexion was not limited to less than 85 degrees, combined range of motion was not less than 235 degrees, there was no muscle spasm, guarding, or localized tenderness, no evidence of IVDS, and no separately ratable neurological manifestations.  

9.  From January 17, 2007, the Veteran's lumbar spine disability has been manifested primarily by low back pain and limitation of motion; at worst, forward flexion has been limited to 75 degrees and combined range of motion has been limited to 225 degrees but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no evidence of IVDS, and no separately ratable neurological manifestations.  

10.  Prior to January 17, 2007, there were subjective complaints of right shoulder pain with no objective evidence of right shoulder functional impairment.  

11.  From January 17, 2007, the Veteran's right shoulder disability was manifested primarily by pain and limitation of motion; a March 2007 X-ray showed minimal acromioclavicular (AC) joint separation, however, a March 2010 X-ray was normal; there has been no objective evidence of dislocation or nonunion of the clavicle or scapula with loose movement; at worst, abduction and flexion was limited to 135 degrees.  

12.  In August 2005, the Veteran underwent a hysterectomy and colporrhaphy to repair a cystocele, rectocele, and uterine prolapse - medical conditions that were incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee disability prior to January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5259, 5260 (2010).

2.  The criteria for a rating in excess of 10 percent for right knee disability from January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5259, 5260 (2010).

3.  The criteria for a compensable rating for left knee disability from prior to January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for a rating in excess of 10 percent for left knee disability from January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for cervical spine disability from October 14, 2005 to July 24, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).  

6.  The criteria for a rating in excess of 10 percent for cervical spine disability from January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

7.  The criteria for a compensable rating for lumbar spine disability prior to January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

8.  The criteria for a rating in excess of 10 percent for lumbar spine disability from January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

9.  The criteria for a compensable rating for right shoulder disability prior to January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2010).

10.  The criteria for a rating in excess of 10 percent for right shoulder disability from January 17, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2010).

11.  The criteria for service connection for residuals of a total vaginal hysterectomy anterior and posterior colporrhaphy are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards service connection for a hysterectomy, given the Board's favorable disposition, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

As regards the Veteran's claims for increased ratings, a June 2006 pre-rating letter and a March 2007 post-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, the letters specifically informed the Veteran to submit any evidence in her possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  Hence, the letters meet the content of notice requirements of Pelegrini and Dingess/Hartman.  As the June 2006 letter was provided prior to the RO's initial adjudication of the claims in the November 2006 rating action, the VCAA's timing requirements have been met as well.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, and the reports of March 2007, March 2010, and February 2011 VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, her platoon sergeant (J.S.), her husband (R.G.), and her representative, on her behalf.   No further RO action on these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of these matters, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Disability Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as  to which of two ratings applies under a particular Diagnostic  Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this appeal, because the RO has already granted staged ratings for the Veteran's disabilities, the Board will consider the propriety of the rating for each disability at each stage, as well as whether any further staged rating of each disability, pursuant to Hart, is warranted.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins April 7, 2005 (one year before the Veteran filed her claims for increased ratings), and continues to the present time.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Right and Left Knee Disabilities

In this case, the Veteran's right knee disability has historically been evaluated under Diagnostic Code 5259, which provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

The Veteran's left knee disability has historically been evaluated under Diagnostic Code 5099-5019.  The hyphenated diagnostic code indicates that the Veteran has an unlisted disability rated on the basis of bursitis.  See 38 C.F.R. § 4.20 (2010).  Bursitis, in turn, is rated on limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71, Diagnostic Code 5019.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In addition, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Under Diagnostic Code 5257, for other impairment of the knee, such as recurrent subluxation or lateral instability, a 10 percent rating is warranted when impairment of the knee is slight, a 20 percent rating is warranted when impairment of the knee is moderate, and a 30 percent rating is warranted when impairment of the knee is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

In this case, the Veteran's claims for increased ratings were received on April 7, 2006.  A VA joints examination was scheduled in either July or August 2006, but the Veteran failed to report to the examination.    Hence, in the November 2006 rating decision, the RO continued the noncompensable ratings for each knee.  The Veteran filed a notice of disagreement (NOD), which was received on January 17, 2007.  Another VA joints examination was scheduled and conducted in March 2007.  In a November 2007 rating decision, the RO increased the rating for each knee from 0 to 10 percent, effective January 17, 2007 (the date the NOD was received), but denied a compensable rating prior to that date.  Considering the evidence in light of the foregoing, the Board does not find that higher ratings for either knee are warranted before or after January 17, 2007.  

The report of a March 2007 VA examination reflects the Veteran's history of a right lateral meniscectomy.  She complained of bilateral intermittent pain and difficulty doing any kneeling, squatting, or jumping.  She also said that she could not do a lot of walking or running, but that repetitive use did not have any effect on her symptoms.  She treated her symptoms with naproxen as needed.  

On physical examination of the Veteran's right knee, there were three tiny, well-healed scars from her arthroscopic surgery that were barely visible and not significant.  There was moderate crepitus and patella resistance test was positive.  There was no instability or swelling.  Range of motion of the right knee was from 0 degrees of extension to 110 degrees of flexion.  

On physical examination of the Veteran's left knee, patella resistance test was positive and there was moderate crepitus.  There was no instability detected and no tenderness or swelling observed.  Range of motion of the left knee was from 0 degrees of extension to 125 degrees of flexion.  

The March 2007 VA examiner noted that with repeated range of motion testing of each knee, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  X-rays of the bilateral knees showed normal bones and joints.  The diagnoses were right and left knee patellofemoral joint syndrome and the right knee was status post lateral meniscectomy.  

An April 2007 VA outpatient note reflects the Veteran's complaints of both knees being tired and aching.  She said the right knee was worse and that it gave out.  She indicated that the pain was worse at night and similar to when she had the meniscectomy done on the right knee in 2000.  On physical examination of the right knee, there was mild medial joint line tenderness, no effusion, and good range of motion.  The assessment was questionable degenerative joint disease (DJD).

A May 2007 VA orthopedic consultation note reflects that on physical examination both knees were mirror images of each other with no swelling, redness or effusion.  The Veteran had full extension and flexion to 135 degrees, bilaterally.  All ligaments were intact and nontender to stress.  The patella seemed to slide well with a little lateral deviation just above the femoral groove, but not markedly so.  There was no tenderness on manipulation of the patella in the groove.  X-rays were noted to be normal.  The physician indicated that a tear of the meniscus could not be ruled out and recommended a magnetic resonance imaging (MRI) of the right knee.

A June 2007 VA physician note indicates that the MRI of the Veteran's right knee was reviewed and that it showed a parrot-beak-type tear of the midbody of the lateral meniscus.  The assessment was a tear of the lateral meniscus of the right knee.  The physician referred the Veteran to the orthopedic clinic for consideration of arthroscopic surgery.

A July 2007 VA primary care note reflects the Veteran's complaints of a 3 to 4 day history of left knee pain and a feeling of instability.  On physical examination, there was no clubbing, cyanosis, or edema.  There was no left knee joint instability.  She had full range of motion with moderate crepitance bilaterally, left worse than right.  The physician noted that an X-ray of the left knee showed some loss of joint space with spurring and a significant amount of post-patellar arthritis.  The diagnosis was osteoarthritis.  Injections were offered, but refused.  

An August 2007 VA orthopedic consultation note reflects that on physical examination, there was exquisite tenderness along both medial and lateral patellar facets.  The Veteran's knees were stable to varus and valgus as well as anterior and posterior stress.  There was diffuse tenderness in all three compartments.  The physician reviewed the MRI and noted the parrot-beak tear, but stated that the tear was not causing her discomfort.  The physician noted that she had intractable patellofemoral syndrome and that surgery was not the answer for this condition.  She was referred to the pain management clinic.

During the November 2008 Board hearing, the Veteran said that she was using a brace for her left knee.  She also said she treated her joint symptoms with Biofreeze gel, Naproxen, acupuncture, and possibly some kind of codeine medicine.  She said she had instability in both knees and had difficulty going up stairs.  

The report of the March 2010 VA joints examination reflects the Veteran's complaints of bilateral knee pain, locking, and giving way.  She said she wore a hinged knee brace on both sides.  She said her symptoms were a "2" at rest and went up to a "10" with squatting, kneeling, or climbing.  On physical examination, there was no swelling, heat, instability, tenderness, atrophy, or clinical abnormality in either knee.  Range of motion of the knees was from 0 degrees of extension to 135 degrees of flexion, three times without pain.  The knees were stable.  McMurray's and Lachman's tests were normal.  X-rays of both knees were normal.  The diagnosis was bilateral knee patellofemoral pain with chondromalacia.  The examiner noted that the Veteran did not have recurrent subluxation or lateral instability in either knee and that there was no objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  

The Board points out that the claims file does not include any medical evidence pertinent to the Veteran's knees from April 7, 2005 to January 16, 2007.  As noted above, the Veteran was scheduled for a VA joints examination during this time period, but she failed to report to it.  Absent any medical evidence showing entitlement to a compensable rating during this time period, there is no basis for the Board to award higher ratings for either knee disability during this time period.  

The Board also does not find any basis for ratings in excess of 10 percent from January 17, 2007 for either knee disability.  Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 0 percent rating and flexion limited to 45 degrees warrants a 10 percent rating.  To warrant a higher, 20 percent rating, the evidence would have to show flexion limited to 30 degrees or less.  At worst, flexion of the Veteran's right and left knee has been limited to 110 and 125 degrees, respectively.  These findings indicate that the Veteran's knee disabilities have not shown flexion limited to even a compensable degree - much less to a degree that would warrant a 20 percent rating.  Furthermore, because there was no objective evidence of recurrent subluxation or lateral instability and no evidence of limitation of extension in either knee, compensable ratings are not warranted under Diagnostic Code 5257 or 5261.

The Board has considered the Veteran's complaints of pain in her knees; however, even when functional loss associated with the Veteran's complaints of pain is considered (consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), the pertinent evidence does not support assignment of any higher ratings for the knee disabilities under Diagnostic Codes 5259, 5260, or 5261.  In this regard, as indicated above, the examiners explicitly stated that there was no additional functional impairment even on repetitive testing.  The Board also notes that there is otherwise no basis for assignment of any higher ratings for the knee disabilities based on consideration of these factors.

The Board has also considered whether there is any basis for assignment of any higher ratings for right or left knee disabilities under any other potentially applicable diagnostic code.  In this regard, the Board notes that the Veteran's right knee has been evaluated under Diagnostic Code 5259, which provides for a 10 percent rating for symptomatic removal of semilunar cartilage; however, a rating higher than 10 percent is not available under this diagnostic code.  

In the absence of any ankylosis or other deformity of the knees, evaluation under any other diagnostic code pertaining to musculoskeletal disability of the lower extremities is not appropriate.  See 38 C.F.R. 4.71a, DC 5256, 5258, 5262, 5263, 5270, 5272, 5273, 5274 (2010).  Moreover, none of these disabilities is shown to involve any other factor(s) that would warrant evaluation of the disability under any other diagnostic code.

B.  Cervical Spine and Lumbar Spine Disabilities

The Veteran's service-connected cervical and lumbar spine disabilities have been evaluated under Diagnostic Code 5237, for cervical and lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2010).

In this case, as noted above, the Veteran's claims for increased ratings were received on April 7, 2006.  A VA joints examination was scheduled in either July or August 2006, but the Veteran failed to report to the examination.  For the Veteran's cervical spine disability, a noncompensable rating is prior to July 25, 2007, a temporary total evaluation based on a period of convalescence following cervical spine surgery is assigned from July 25, 2006 to January 16, 2007, and a 10 percent rating is assigned from January 17, 2007.  For the Veteran's lumbar spine disability, a noncompensable rating is prior to January 17, 2007, and a 10 percent rating is assigned from that date.  

Considering the evidence in light of the foregoing, the Board finds, resolving reasonable doubt in the Veteran's favor, that a 10 percent rating for cervical spine disability is warranted from October 14, 2005 to July 24, 2006; however, a rating in excess of 10 percent is not warranted from January 17, 2007.  The Board does not find that any higher ratings for lumbar spine disability are warranted.  

Historically, a November 2003 VA examiner diagnosed the Veteran with cervicalgia (neck pain) status post cervical strain and intermittent muscle spasms of the low back.  X-rays of the cervical spine and lumbar spine were within normal limits.  Based on November 2003 VA examination findings, noncompensable ratings were assigned for the Veteran's cervical and lumbar spine disabilities effective March 1, 2004.

An October 14, 2005 VA primary care note reflects that during a follow-up appointment for unrelated conditions, the Veteran complained of neck pain radiating into her right shoulder blade.  She had no tingling or numbness in her hands.  On physical examination, it was noted that she had no cervical spine tenderness and that range of motion was good.  Muscle power was 5/5 in all extremities.  It was noted that an X-ray of the cervical spine was scheduled that day and that she would be referred to the rehabilitation clinic for neck pain.  

A December 2005 VA physician consultation report reflects the Veteran's complaints of progressive cervical spine pain and bilateral upper extremity tingling.  On physical examination, the Veteran had a very firm trapezius muscle on the right with myofascial tender points, but without radiating pain.  There were also myofascial tender points in the right rhomboideus major on the medial scapular board about the T8 or T7 level and in the left lavatory scapulae on the top of the shoulder.  Manual muscle testing and sensory examination were intact; however, there was positive Phalens on the right median with negative Tinels at both elbows and both wrists.  X-rays taken on October 14, 2005 were reviewed and were noted to reveal a Schmorl's node at the superior endplate of C5, which appeared to be post-traumatic with dimpling of that endplate and some uncovertebral impingement at the joint of Luschka bilaterally.  The assessment was post-traumatic C5-6 DDD with uncovertebral "joint" osteoarthritis (right greater than left); secondary myofascial pain syndrome of the right trapezius, right rhomboid major, and left levator scapula.  A note was made to rule out C-5 radiculopathies and carpal tunnel syndrome as an additional source of her right shoulder pain.

A January 2006 VA electromyography (EMG) and nerve conduction study was normal with no findings consistent with right distal median neuropathy or with cervical radiculopathy.

A January 2006 MRI of the cervical spine revealed left paracentral protrusion at C5/6 producing mass effect on the cervical cord with moderate canal stenosis (no definite signal changes were present within the cervical cord; and small central protrusion at C6/7 contributed to mild canal stenosis.  

An April 2006 X-ray of the lumbar spine was normal except for possibly some increased lumbar lordosis.

A May 2006 VA physical therapy note reflects that the Veteran had a history of back pain and sacroiliac joint disease (SIJD).  The therapist noted that after SIJD was corrected, the Veteran reported that she had no low back pain, although it was somewhat sore.  She was seen for follow up treatment of SIJD in June 2006.

In July 2006, VA treatment records reflect that the Veteran underwent an anterior cervical microdiscectomy, osteophytectomy, and fusion of the C5-C6 vertebrae using allograft.  The pre- and post-operative diagnosis was chronic neck pain and cervical radiculopathy, left secondary to osteophyte disc complex at the C5-C6 level.  

The report of a March 2007 VA joints examination reflects the Veteran's history of cervical spine pain, followed by a diagnosis of DDD at the C5-6 and C6-7 levels and cervical spine surgery.  It was noted that she had done quite well since the surgery and that her neck pain had pretty much resolved.  On physical examination, the Veteran had a well-healed horizontal a scar from the surgery, which was nontender.  Range of motion of the cervical spine was from 75 degrees of extension to 60 degrees of forward flexion, which the examiner indicated was normal.  Left lateral flexion was limited by pain to 35 degrees; right lateral flexion was normal at 40 degrees.  Left rotation was limited by pain to 45 degrees.  Right rotation was normal at 55 degrees.  With repetition, there was no loss in range of motion due to pain, fatigue, weakness, or incoordination.  Reflexes were equal bilaterally and there were no neurological deficits.  X-rays showed stable post-surgical changes at the C5-6 level.  The diagnosis was cervical strain, status post anterior cervical microdiscectomy, osteophytectomy, and fusion of C5-6 using allograft.  

The report of the March 2007 VA joints examination also reflects the Veteran's complaints of intermittent muscle spasms of the low back, which she said were about the same.  She also complained of stiffness and soreness, worse in the morning and improving through the day.  She said she could not do any heavy lifting and tried to do other activities at a slower pace.  On physical examination of the thoracolumbar spine, there was tenderness to palpation of the lumbar area.  Range of motion of the lumbar spine was from 15 degrees of extension to 90 degrees of forward flexion.  Lateral flexion was to 25 degrees bilaterally and rotation was to 25 degrees bilaterally.  Range of motion was limited by pain; however, with repetition, there was no additional loss of motion due to pain, fatigue, weakness, or incoordination.  Deep tendon reflexes were equal bilaterally and there were no neurological deficits.  The diagnosis was lumbosacral strain.  The examiner noted that the Veteran's pain in the lumbar area did not radiate, that her gait was normal and that there was no additional limitation after three repetitions.  

The March 2007 examiner noted that during flare-ups, the Veteran would have some additional loss of range of motion of her cervical and lumbar spine; however, the examiner could not estimate any additional loss without resorting to conjecture.  It was also noted that the Veteran had no incapacitating episodes in the past 12 months.

An April 2007 VA primary care note reflects the Veteran's complaints of neck pain radiating into her right arm for the past 2 months.  She denied any tingling or numbness.  On physical examination of the cervical spine, there was no tenderness and range of motion was good.  It was noted that she had had surgery in July 2006, and she was referred to rehabilitation.

A June 2007 VA physician consultation note reflects the Veteran's referral for right-sided lower neck and shoulder pain radiating into the right arm without paresthesias.  The Veteran stated that these problems were not due to her neck and that her neck felt "1000% better".  It was noted that the Veteran had a history of myofascial pain, now exacerbated by weight training and when removing her shirt overhead.  The Veteran described a sharp, shooting pain that originated over her right scapula and over top of her right shoulder, down the lateral aspect of her right upper arm.  Range of motion testing of the right upper extremity revealed decreased adduction and internal rotation.  Sensation was diminished in the lateral right upper arm.  The impression was right scapular myofascial pain and right scalene syndrome/thoracic outlet syndrome.

A July 2008 VA treatment record reflects that the Veteran presented in the emergency department with complaints of back pain after driving 22 hours.  On physical examination, the paraspinous muscles on the right and left side of the spine were firm to palpation with no point tenderness along the spinous processes.  Range of motion was moderately limited.  The assessment was muscle irritation; she was given valium, and advised to use heat.  

During the November 2008 Board hearing, the Veteran testified that she had daily neck and back pain, stiffness, and muscle spasms.  She said that she had to get up early each morning to stretch out her back before starting her day.  

The report of the March 2010 VA joints examination reflects the Veteran's complaints of cervical spine pain and stiffness, worse with stress.  She said she had approximately 6 hours of flare-ups per month.  On physical examination, range of motion of the cervical spine was from 45 degrees of extension to 45 degrees of forward flexion; right and left lateral flexion was to 25 degrees; right and left rotation was to 50 degrees.  She had spasms and tenderness at the inferior portion of her neck posteriorly.  X-rays showed well-healed fusion at the C5-6 level.  The diagnosis was chronic cervical strain status post C5-6 anterior cervical fusion.

As regards her low back, the Veteran complained that her whole back down the middle into her buttocks was painful.  She denied bowel or bladder problems and had no numbness.  She said her pain was a "4" and went up to a "10" with activity such as bending, lifting, or twisting.  On physical examination, it was noted that the Veteran was able to get in and out of chair and walk with a normal gait.  She had some minimal spasm in her back, which was palpable on the left side.  Range of motion was from 30 degrees of extension to 75 degrees of flexion; right lateral flexion was to 15 degrees and left lateral flexion was to 25 degrees with obvious spasm; and rotation was to 40 degrees bilaterally.  She complained of stiffness, but had no additional discomfort when testing three times.  X-rays of the lumbar spine showed five normal lumbar vertebrae with normal alignment.  The discs were preserved, and there was normal lordosis.  The diagnosis was chronic lumbar sprain.

The March 2010 VA examiner stated that the Veteran did not have any weakened movement, excess fatigability or incoordination.  It was noted that the Veteran complained of some discomfort at the extremes of motion in her cervical area.  The examiner was unable to state whether any additional functional limitation occurred during times of flare-ups.  It was noted that her back and neck symptoms resulted in incapacitating episodes of 6 hours per month, causing her to miss work, but she had not been prescribed bed rest by a physician.  It was also noted that she did not have any peripheral nerve involvement in the upper or lower extremities. 

An October 2010 VA consultation note reflects that the Veteran complained of low back and neck pain, worse with stress in dealing with her current supervisor at work.  On physical examination, there were no tender trigger points palpated, no taut bands noted, range of motion was full, and gait was normal.  On neurologic examination, muscle strength was 5/5 in the bilateral upper and lower extremities, sensory was intact and deep tendon reflexes were 2+.  The assessment was fibromyalgia.  An addendum notes that the Veteran had tender points but no discrete trigger points.  The physician recommended light aerobic activity and noted an interconnection between mental/emotional stressors and chronic physical pain/fibromyalgia.  

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for cervical spine disability is warranted from October 14, 2005 to July 24, 2006.  In this regard, the Board points out that the Veteran complained of neck pain in October 2005 and an X-ray showed that she had cervical spine DDD.  The medical evidence reflects her continued complaints of progressive neck pain radiating into her right shoulder leading up to cervical spine surgery on July 25, 2006.  Although no range of motion measurements for the cervical spine were noted during this time period, the Board finds that the Veteran's overall symptomatology is consistent with a 10 percent rating under the General Rating Formula, which provides for a 10 percent rating for localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

Since January 17, 2007, the medical evidence reflects that the Veteran's overall cervical spine disability warrants no more than a 10 percent rating.  In this regard, the combined range of motion of the cervical spine was 310 degrees in March 2007 and 240 degrees in March 2010.  These findings are consistent with a 10 percent rating under the General Rating Formula.  

A rating higher than 10 percent for cervical spine disability is not warranted during either time period.  The Board points out that there is no evidence of cervical spine forward flexion limited to less than 30 degrees, combined range of motion limited to less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour - the criteria required for a higher, 20 percent rating.  

As regards lumbar spine disability, the Board finds that a compensable rating is not warranted prior to January 17, 2007.  The medical evidence during this time period reflects that the Veteran had some back pain associated with SIJD, which was treated by physical therapy; however, there is no evidence forward flexion of the thoracolumbar spine limited to less than 85 degrees or combined range of motion limited to less than 235 degrees.  There is also no evidence of muscle spasm, guarding, or localized tenderness during this time period.  X-rays were normal except for some "possible" increased lumbar lordosis.  Hence, a compensable rating under the General Rating Formula is not warranted prior to January 17, 2007.

Since January 17, 2007, the medical evidence reflects that the Veteran's overall lumbar spine disability warrants no more than a 10 percent rating.  In this regard, the combined range of motion of the lumbar spine was 205 degrees in March 2007 and 225 degrees in March 2010.  These findings are consistent with a 10 percent rating under the General Rating Formula.  The Board points out that there is no evidence of lumbar spine forward flexion limited to less than 60 degrees, combined range of motion limited to less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour - the criteria required for a higher, 20 percent rating.  

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Even with repeated testing during the March 2007 and March 2010 VA examination, the examiners noted that there was no additional functional loss.  

The Board has also considered the Veteran's reports of incapacitating episodes.  The revised criteria, which became effective September 26, 2003, sets forth the Formula for Rating IVDS Based on Incapacitating Episodes.  In this case, however, although the Veteran has described having incapacitating episodes lasting approximately 6 hours per month, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant higher evaluations.  

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  Historically, the Veteran described having neck pain radiating into her right upper extremity; however she has denied numbness and tingling and the March 2007 and March 2010 VA examiners specifically found no neurologic deficits.  The Veteran also has not been found to have any bowel or bladder impairment associated with her spine disabilities.  Hence, there is no evidence of any separately ratable neurological manifestations of service-connected cervical and lumbar spine disabilities.  


C.  Right Shoulder Disability

The Veteran's right shoulder disability has been evaluated under Diagnostic Code 5299-5203.  The hyphenated diagnostic code indicates that the Veteran has an unlisted disability rated on the basis of impairment of the clavicle or scapula.  See 38 C.F.R. § 4.20 (2010).  As the Veteran is right-handed, her right shoulder disability affects the major extremity.

Pertinent to the major extremity, under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula, without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  A 20 percent rating is the maximum assignable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Pertinent to the major extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2010).

The Veteran's right shoulder disability has been evaluated as noncompensable prior to January 17, 2007, and as 10 percent disabling from that date.

The report of the March 2007 VA joints examination reflects the Veteran's complaints of intermittent right shoulder pain, which was about the same since her last examination.  She said she could not lift anything heavy with the right arm and could not work very long overhead.  She said that she took Naproxen as needed and did okay with light repetitions, but strenuous activity caused increased in pain.  On physical examination, range of motion of the right shoulder was limited to 170 degrees of abduction due to pain; forward flexion was normal at 180 degrees; and internal and external rotation was normal at 90 degrees.  With repetition, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  An X-ray showed minimal AC separation, but was otherwise normal.  The diagnosis was right shoulder pain status post AC joint separation.  

As discussed above, a June 2007 VA treatment record reflects the Veteran's complaints of neck and right shoulder pain.  On physical examination, range of motion testing showed decreased adduction and internal rotation.  Sensation was diminished in the right upper arm.  The impression was right scapular myofascial pain and right scalene syndrome/scalene outlet syndrome.  A nerve conduction study of the right upper extremity was planned.  June and September nerve conduction study findings were normal with no electrodiagnostic findings consistent with median neuropathy or cervical radiculopathy.  Follow-up records show treatment for myofascial pain.  

An October 2009 VA pain assessment note reflects that the Veteran was being treated for fibromyalgia and chronic neck and shoulder pain.  

The report of the March 2010 VA joints examination reflects the Veteran's complaints of occasional right shoulder swelling.  She said her pain was "0" without use and would go up to "10" with lifting or working overhead.  She also said that throwing a softball would cause some additional discomfort.  On physical examination, there was a slight clinical prominence to her right AC joint, which was nontender.  Forward flexion was to 135 degrees; abduction was to 135 degrees; internal rotation was to 40 degrees; and external rotation was to 50 degrees.  She complained of pain on lifting of her shoulders above shoulder level in flexion and abduction.  There was no swelling, heat, or tenderness.  There was no impingement or instability.  An X-ray of the right shoulder appeared normal.  The diagnosis was right shoulder AC sprain in the past with continuing symptoms of discomfort and swelling.  The examiner noted that the Veteran did not have loss of humeral head or flail shoulder; there was no nonunion, fibrous union, or recurrent dislocation; it was noted that the AC sprain involved the clavicle and scapula.

Considering the evidence in light of the above, the Board finds that a compensable rating is not warranted prior to January 17, 2007, and a rating in excess of 10 percent is not warranted from that date.  

As an initial matter, the Board points out that the claims file does not include any medical evidence pertinent to the Veteran's right shoulder from April 7, 2005 to January 16, 2007.  As noted above, the Veteran was scheduled for a VA joints examination during this time period, but she failed to report to it.  Absent evidence of right shoulder impairment during this time period, the Board finds that a compensable rating is not warranted.

Since January 17, 2007, the medical evidence reflects that the Veteran's right shoulder disability warrants no more than a 10 percent rating.  In this regard, her right arm was only limited to 170 degrees of abduction with normal flexion in March 2007, and limited to only 135 degrees of abduction and flexion in March 2010.  Because range of motion of the right arm was shown to be greater than at shoulder level (90 degrees), a higher, 20 percent rating is not warranted under Diagnostic Code 5201.  Likewise, no dislocation or nonunion of the clavicle or scapular with loose movement was shown - the criteria for a higher, 20 percent rating under Diagnostic Code 5203.  

In rendering the above-noted conclusions, the Board finds that the evaluations assigned properly compensate the Veteran for the extent of her functional loss due to pain and other factors set forth in §§ 4.40 and 4.45, and DeLuca.  While the Veteran has described pain, she has not described further functional loss on flare-ups or with repeated use, and there is no medical evidence of any functional loss in addition to that shown objectively.  As such, there simply is no evidence to support a finding that the Veteran's pain has been so disabling as to effectively result in right shoulder impairment required for the next higher ratings.  

The Board has also considered the applicability of other diagnostic codes under 38 C.F.R. § 4.71a for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, no ankylosis or impairment of the humerus has been shown; hence, evaluation of the disability under DC 5200 or 5202 is not appropriate. 

D.  All Increased Ratings Claims

The Board has considered the Veteran's complaints of bilateral knee, neck, back, and right shoulder pain.  The Board acknowledges that the Veteran is competent to give evidence about what she has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has also considered statements submitted by J.S. and R.G. regarding the Veteran's symptoms during and since service.  However, the Board finds the objective medical findings are more persuasive which, as indicated above, do not support ratings higher than those assigned.  

The Board has also considered whether the Veteran's right and left knee disabilities, cervical and lumbar spine disabilities, and right shoulder disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disabilities on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe her disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Furthermore, the evidence reflects that the Veteran continues to maintain full time employment.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the disabilities on appeal, pursuant to Hart (cited above); that compensable ratings for the Veteran's right and left knee disabilities, lumbar spine disability, and right shoulder disability are not warranted prior to January 17, 2007; that a 10 percent, but no higher, rating is warranted for cervical spine disability from October 14, 2005 to July 24, 2006; that ratings in excess of 10 percent for right and left knee disabilities, cervical and lumbar spine disabilities, and right shoulder disability from January 17, 2007, are not warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran underwent a total vaginal hysterectomy and anterior and posterior colporrhaphy (vaginal wall repair) in August 2005.  The Veteran asserts that this surgery was necessary because of her service-connected stress urinary incontinence, currently evaluated as 60 percent disabling.

The Veteran's service treatment records reflect that she reported occasional incontinence without pelvic pressure or pain in May 2003.  It was noted that she had a grade 1 (mild) cystocele (a medical condition that results when a woman's bladder herniates into her vagina, usually caused by a tear during childbirth) and a grade 1 rectocele (a medical condition that results when rectal tissue herniates into the vagina due to a tear in the rectovaginal septum).  It was also noted that there was minimal descent of the uterus.  In August 2003, it was noted that the Veteran had some relief of incontinence with Detrol, but that she did not consider it sufficient.  Other options, including surgery, were discussed, but since the incontinence was relatively minor, a pessary was recommended.  Pessaries are typically used to support the uterus, vagina, bladder, or rectum.

Post-service, a March 2005 VA urology note reflects the Veteran's complaint of urinary incontinence since 1997.  It was noted that she had four normal vaginal deliveries, the last occurred in 1996.  It was noted that there was a concern that her symptoms were neurogenic in origin base on her past history and incomplete voiding.  It was also noted that she had already been evaluated by a gynecologist who decided that surgery at this point was not indicated for the rectocele.    

A July 2005 VA treatment note reflects that the urodynamics showed a cystocele as well as urge incontinence.  It was noted that the Veteran was also being seen by the gynecology clinic and that there was discussion of pelvic surgery to help with uterine prolapse.  After reviewing urodynamics with another physician, it was believed that the Veteran would benefit from repair of her prolapsed uterus and the surgery was recommended.  

A July 2005 VA treatment note reflects that the Veteran wanted to discuss surgery.  It was noted that she had a moderate uterine prolapse with large cystocele and moderate rectocele and problems with detrusor and urgency.  It was also noted that she had a negative stress test.  Surgery was scheduled for August 9, 2005.

An August 2005 VA surgery note reflects an admitting diagnosis of symptomatic pelvic relaxation with large cystocele and rectocele, and uterine prolapse.  The Veteran underwent a total vaginal hysterectomy and anterior and posterior colporrhaphy.  It was noted that the Veteran had been seen in the past with complaints of pelvic pressure and pain and difficulty voiding with detrusor hyperactivity.  She underwent a bladder stress test, which showed a large cystocele with some residual and no stress incontinence.  She requested surgery for the problems with the prolapse with the understanding that the surgery would not help the urge incontinence.  

The report of a March 2010 VA gynecology examination reflects the above-noted history.  The examiner stated that it was believed that there was evidence to indicate that the Veteran was developing pelvic relaxation while on active duty and her urinary incontinence was mainly from a large residual [sic] and a cystocele and was leaking with unprovoked activity.  The examiner indicated that she "definitely" did not have true signs of pure stress incontinence.  It was noted that her symptoms had improved greatly since the 2005 surgery.  In a February 2011 addendum, the examiner noted that the Veteran's incontinence was the result of pelvic relaxation which developed a large cystocele, rectocele, and uterine prolapse.  The examiner indicated that the vaginal hysterectomy was done for the uterine prolapse and that the cystocele and rectocele repair was done for pelvic relaxation and to reduce the residual urine in her bladder.  

The Board points out that the Veteran was diagnosed with a cystocele and rectocele during service.  At that time, it was also noted that her uterus was slightly descended, or, in other words, minimally prolapsed.  The medical evidence suggests that these medical conditions were the result of four vaginal deliveries - the last one being in 1996.  Although her symptoms, including urinary incontinence, were relatively minor during service and surgery was not recommended, they progressively worsened after service.  The medical evidence indicates that surgery was advised after extensive consultations with her gynecologist and urologist.  Because these medical conditions (i.e., cystocele, rectocele, and uterine prolapse) were incurred during service, the Board finds that service connection is warranted for the residuals of the hysterectomy and vaginal wall repair.  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a total vaginal hysterectomy and anterior and posterior colporrhaphy are met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable rating prior to January 17, 2007 for right knee disability is denied.

A rating in excess of 10 percent from January 17, 2007 for right knee disability is denied.

A compensable rating prior to January 17, 2007 for left knee disability is denied.

A rating in excess of 10 percent from January 17, 2007 for left knee disability is denied.

A 10 percent rating from October 14, 2005 to July 24, 2006 for cervical spine disability is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent from January 17, 2007 for cervical spine disability is denied.

A compensable rating prior to January 17, 2007 for lumbar spine disability is denied.

A rating in excess of 10 percent from January 17, 2007 for lumbar spine disability is denied.

A rating compensable rating prior to January 17, 2007 for right shoulder disability is denied.

A rating in excess of 10 percent from January 17, 2007 for right shoulder disability is denied.

Service connection for residuals of a total vaginal hysterectomy and anterior and posterior colporrhaphy is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a psychiatric disorder is warranted.

The Veteran's service treatment records are unremarkable for a psychiatric disorder during service.  VA outpatient treatment records reflect that she was diagnosed with major depressive disorder in September 2006 and bipolar disorder in October 2006.  The Veteran asserts that her psychiatric disorder was caused or aggravated by being in stressful situations during her military service.  There is also some medical evidence suggesting a relationship between the Veteran's service-connected disabilities and her psychiatric disorder.  For example, during the March 2010 VA examination, it was noted that the Veteran had a tremendous sense of isolation secondary to her embarrassment over her medical problems and incontinence.  The Board points out that the Veteran is service connected for incontinence and that she has chronic pain, at least in part, due to her service-connected spine, knee, and shoulder disabilities.  A July 2010 VA mental health note reflects that the Veteran complained that she was irritated due to "all the pain ... headaches, backache...."  

In November 2009, the Board remanded this claim to the RO, via the AMC, so that the Veteran could be afforded a VA examination and medical opinion.  The report of a March 2010 VA examination reflects a diagnosis of manic-depressive illness with depression and history of possible psychothymic, or episodes of intermittent mania and hypomania, not clarified in her clinical record prior to 2006.  The examiner noted that the Veteran's symptoms did not begin during service or within 1 year of service.  The examiner opined that it was "not at least as likely as not" that the Veteran's psychiatric disorder had its onset in service or was secondary to her service-connected disabilities, but rather due to the change in social contacts that the patient addressed, after leaving the service, as documented by her own comments.  

As noted above, under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, although the March 2010 VA examiner indicated that the Veteran's psychiatric disorder was not caused by service-connected disabilities, he did not address whether the Veteran's service-connected disabilities aggravate her psychiatric disorder.  Therefore, a remand is required so that the examiner can address whether the Veteran's service-connected disabilities aggravate her psychiatric disorder.

The RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Central Arkansas Healthcare System dated through April 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the Veteran from the Central Arkansas Healthcare System since April 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the claim is REMANDED for the following action:

1.  The RO should obtain from the Central Arkansas Healthcare System all records of evaluation and/or treatment for the Veteran since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the physician that conducted the March 2011 VA examination for mental disorders to obtain a supplemental opinion.

The examiner should offer an opinion, consistent with sound medical principles, as to whether any of the Veteran's service-connected disabilities aggravate her psychiatric disorder.  

In rendering the opinion, the examiner should consider and address the note made during the March 2010 VA examination that the Veteran experiences a tremendous sense of isolation secondary to her embarrassment over her medical problems and incontinence.  The examiner should also consider that the Veteran experiences chronic pain due to her service-connected joint disabilities.  

The examiner should provide a complete rationale for his/her opinion.

If the March 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to her by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claim remaining on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a SSOC and afford the Veteran and her representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


